          Case 2:19-cv-00033-JAD-NJK Document 102 Filed 01/04/21 Page 1 of 1




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                                      DISTRICT OF NEVADA
 5
 6   DAWN MINTUN,
                                                          Case No.: 2:19-cv-00033-JAD-NJK
 7          Plaintiff,
                                                                        ORDER
 8   v.
                                                                    [Docket No. 98]
 9   EXPERIAN INFORMATION SOLUTIONS,
     INC., et al.,
10
            Defendants.
11
12         Pending before the Court is Plaintiff Dawn Mintun’s motion requesting an extension to
13 respond to George Haines’ motion to withdraw as attorney. Docket No. 98. The Court has
14 considered Plaintiff’s motion and Defendant Experian Information Solutions, Inc.’s response
15 Docket Nos. 98, 100. The motion is properly resolved without a hearing. See LR 78-1.
16         For good cause shown, Plaintiff’s motion is hereby GRANTED. Docket No. 98. Plaintiff
17 must file a response to Mr. Haines’ motion to withdraw as attorney no later than January 13, 2021.
18         IT IS SO ORDERED.
19         Dated: January 4, 2021
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
